 1
 2
                                                                  JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   ROBERT L. GLASS,                        Case No. 2:18-cv-00641-PA (MAA)
12                      Plaintiff,
13                                           JUDGMENT
            v.
14
     SCOTT KERNAN, et al.,
15
                        Defendants.
16
17         Pursuant to the Order Accepting Findings and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the First Amended Complaint and entire action are
20   DISMISSED with prejudice.
21
22
23   DATED: May 9, 2019
24                                              PERCY ANDERSON
                                           UNITED STATES DISTRICT JUDGE
25
26
27
28
